Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/13/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 14-16 and 21-30 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 5/5/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo (US 20180076753 A1) in view of Petkanchin (US 20150364978 A1). 

As for claim 14, Donolo discloses a method for rotating a first platform (rotor, 204, Fig. 2) of a device relative to a second platform (stator, 250, Fig. 2) of the device and about an axis of rotation (shaft axis) of the first platform, wherein the first platform includes a sensor (102, 302, 402, 502, 702, 904, Figs. 1, 3-5, 7, 9), wherein a plurality of permanent magnets mounted to the first platform provides a first-platform magnetic field [0026], and wherein the first platform remains within a predetermined distance to the second platform in response to rotation of the first platform about the axis of rotation (Fig. 2), the method comprising: 
causing an electrical current to flow through an electrically conductive path (a stator winding at 262-262, 271-272, 281-282) included in the second platform and extending around the axis of rotation of the first platform (Fig. 2), wherein the electrical current generates a second-platform magnetic field that interacts with the first-platform magnetic field such that the first platform rotates about the axis of rotation (inherent); and
modulating the electrical current (“for example, tripping a breaker or opening a switch, removing electric power from the motor, reducing electric power to the motor, increasing electric power to the motor”) based on one or more measurements by the sensor [0087].  
Donolo discloses [0040-0044] various sensors and “any sensor configured to provide a signal corresponding to the rotation of the shaft may be used” [0040], but silent to specifically describe, as claimed, wherein the sensor comprises at least one of a gyroscope, a radio detection and ranging (RADAR) device, a light detection and ranging (LIDAR) device, or a microphone.  
Petkanchin teaches use of gyroscope as a rotor position detection [0028].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to eliminate the need of complicated other sensors mounted outside the rotor with the same function.  

As for claim 15, Donolo as combined discloses the method of claim 14, wherein modulating the electrical current modulating the electrical current based on one or more measurements by the sensor comprises: modulating the electrical current to adjust a characteristic of the rotation of the first platform (rotor), wherein the characteristic comprises a direction or a rate of the rotation (i.e., detect synchro-speed).  
As for claim 21, Donolo as combined discloses the method of claim 14, wherein the sensor comprises a gyroscope (Petkanchin teaches use of gyroscope as a rotor position detection [0028]).
As for claim 22, Donolo as combined discloses the method of claim 14, wherein the one or more measurements by the sensor include a measurement of a change in direction or speed (i.e., detect synchro-speed).
As for claim 23, Donolo as combined discloses the method of claim 22, wherein modulating the electrical current based on one or more measurements by the sensor comprises: modulating the electrical current to cause the first platform (rotor) to rotate in a particular direction and/or speed that is opposite to the change in direction or speed measured by the sensor (“for example, tripping a breaker or opening a switch, removing electric power from the motor, reducing electric power to the motor, increasing electric power to the motor”) [0087]. 
As for claim 24, Donolo as combined discloses the method of claim 22, wherein modulating the electrical current based on one or more measurements by the sensor comprises: modulating the electrical current to cause the first platform to rotate until the sensor measures a target value (e.g., synchro-speed).

Claims 16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Petkanchin, and Zalusky (US 20060055265 A1, IDS in 5/15/2020, EP communication).  
As for claim 25, Donolo as combined discloses the method of claim 14, wherein the electrically conductive path included in the second platform (stator) comprises: a plurality of conductive structures (i.e., windings), but silent to detail such that a first plurality of conductive structures included in the second platform in a first layer; a second plurality of conductive structures included in the second platform in a second layer; and a plurality of electrical contacts that electrically couple the first plurality of conductive structures to the second plurality of conductive structures.
Zalusky discloses a stator winding of a motor such that the second platform (stator) comprises: a first plurality of conductive structures included in the second platform in a first layer (front layer, refer Figs. 3 or 5A); a second plurality of conductive structures included in the second platform in a second layer (back layer, refer Figs. 4 or 5B); and a plurality of electrical contacts (jumpers) [0024] that electrically couple the first plurality of conductive structures to the second plurality of conductive structures.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for stator of motor having thinner axial size. 

As for claim 26, Donolo as combined discloses the method of claim 25, wherein Zalusky discloses the first layer that includes the first plurality of conductive structures is a first layer (front either on two surfaces or single sided) of a circuit board (“circuit board 21”), wherein the second layer (back) that includes the second plurality of conductive structures is a second layer of the circuit board (21), and wherein the plurality of electrical contacts (jumpers) comprise electrical connections between the first layer of the circuit board and the second layer of the circuit board.   

As for claim 16, Petkanchin in view of Sato and Zalusky discloses the method of claim 25, wherein Zalusky discloses the method further comprising:
obtaining an output of a magnetic field sensor (Hall sensor U2) [0023, 0026] included in the second platform (stator) and positioned between two particular adjacent conductive structures (see two at “2nd” in markup above) of the first plurality of conductive structures, 
wherein the first plurality of conductive structures includes a plurality of spaced-apart conductive structures that are spaced apart by a substantially uniform first distance (“1st”), and 
wherein the two particular adjacent conductive structures are spaced apart by a greater second distance (see “2nd” in markup) that is greater than the substantially uniform first distance; and
determining an orientation of the first platform about the axis of rotation based on the output of the magnetic field sensor (by processor U1).  


    PNG
    media_image1.png
    289
    418
    media_image1.png
    Greyscale


Claims 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Petkanchin, and FUJIOKA et al (US 20110241467 A1).  
As for claim 27, Donolo as combined discloses the method of claim 14, but failed to clearly teach wherein the plurality of permanent magnets is mounted to the first platform in a circular arrangement around the axis of rotation. FUJIOKA discloses (see Figs. 4-5) [0038] a plurality of permanent magnets (24) is mounted to the first platform (rotor 12) in a circular arrangement around the axis of rotation.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for a high efficiency by distributed magnets circularly arranged around the axis of rotation.  
As for claim 28, Donolo as combined discloses the method of claim 27, wherein FUJIOKA discloses (see Fig. 4) the plurality of permanent magnets includes a first permanent magnet (N pole) that is magnetized in a first direction and a second permanent magnet (S pole) that is magnetized in a second direction opposite to the first direction. 
As for claim 30, Donolo as combined discloses the method of claim 27, wherein FUJIOKA discloses (see Fig. 4) the second permanent magnet (S pole) is adjacent to the first permanent magnet (N pole) in the circular arrangement.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Donolo in view of Petkanchin, and FUJIOKA, and in further view of Fullerton et al (US 20120091847 A1). 
As for claim 29, Donolo as combined failed to teaches the method of claim 28 wherein the first direction is parallel to the axis of rotation.  Fullerton discloses an electromagnetic structure comprises a rotor assembly wherein the plurality of permanent magnets is mounted to the first platform (rotor) in a circular arrangement around the axis of rotation (Fig. 1), the plurality of permanent magnets includes a first permanent magnet that is magnetized in a first direction and a second permanent magnet that is magnetized in a second direction opposite to the first direction and wherein the first direction is parallel to the axis of rotation (Figs. 4A, 4B, 4C).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed for that various field emission properties can be put in use in a wide range of applications by use of various stator core types (e.g., Figs. 2-3, 5A-5B, 7-12C).  

Remarks: 
(1) Note that gyroscope is a known with a mechanical or MEMS gyroscope.  “Gyroscopes are integrated circuits used to measure the angular velocity of an object to which they are attached”.   https://www.arrow.com/en/categories/sensors/gyroscopes
(2) Normally, rotor position sensor, e.g., magnetic Hall effect sensor, comprising two parts, one is sensor magnet, the other is detection element.  One is located at rotor while the other is located outside the rotor.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834